DETAILED ACTION
This office action is in response to applicant’s amendment filed on 12/08/2020.  No claim have been canceled or added. Claims 1-20 have been amended.  Claims 1-20 are pending and are directed towards apparatuses methods for Information Security Verification.  Examiner acknowledges applicant’s amendment to drawing and therefore withdraws the previous office action’s objections to drawing.  In addition, examiner acknowledges applicant’s amendment to claims 6, 11, 13, 14, and 20 and therefore withdraws the previous office action’s objections to these claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 12/08/2020 have been fully considered.
A) Applicant’s arguments, with respect to newly amended limitations of claim 1, that Tout and Shen do not teach “generate abstract information of to-be-verified information based on key information in the to-be-verified information, wherein the abstract information represents the to-be-verified information; and send an information security verification request to the sender based on the 
Regarding A) Shen teaches generate abstract information of to-be-verified information based on key information in the to-be-verified information, wherein the abstract information represents the to-be-verified information (para 33, line 1-13; generates a verification message 122, which includes identification of the data 114, for delivery to the sender device 102). Tout teaches send an information security verification request to a server based on the identification code, wherein the information security verification request comprises the abstract information of the to-be-verified information (para 47, line 11-15 and para 48, line 7-11; the recipient sends a validation request using the SendID and acID to a vServer 22). Tout does not teach send a verification request to the sender.  Shen teaches send a verification request to the sender (Fig. 1 and para 30, line 1-8; recipient device 104 sends a request to the sender device 102 to verify sender information for data 114 received by the recipient device 104).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout to incorporate the teachings of Shen to provide for the recipient device to send a verification 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-4, 6-9, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tout (US Pub. 2004/0236838), filed on Mar. 5, 2004 in view of Shen et al. (US Pub. 2013/0145425), hereinafter Shen, filed on Dec. 6, 2011. 
Regarding claim 1, Tout teaches a terminal (Fig. 1 and para 42, line 1-7; a recipient communicating over a communication link), comprising: 
a memory configured to: store instructions (para 63, line 10; a software program may be installed on the user’s machine); and 
store historical information received by the terminal (para 42, line 1-7; an accompanying message repository to the recipient receives the sender’s message and then sends the message to the recipient’s messaging user agent); and

generate abstract information of to-be-verified information based on key information in the to-be-verified information, wherein the abstract information represents the to-be-verified information;
Shen teaches a processor coupled to the memory and configured to execute the instructions, which cause the processor (para 42, line 3-13; processor systems may execute computer-readable instructions included on a computer storage media) to be configured to:
generate abstract information of to-be-verified information based on key information in the to-be-verified information, wherein the abstract information represents the to-be-verified information (para 33, line 1-13; generates a verification message 122, which includes identification of the data 114, for delivery to the sender device 102);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout to incorporate the teachings of Shen to provide for operations being performed as a result of processor systems executing instructions on a computer storage media and generates identification of data sent in a message.  Doing so would allow for 
Tout teaches obtain an identification code from the historical information, wherein the identification code identifies a sender that sends the to-be-verified information to the terminal (Fig. 2 and para 47, line 1-6 and para 58, line 2-9; the recipient inspects the message for SendID and acID, where acID is a “fingerprint” generated based on the message); and
send an information security verification request to a server based on the identification code, wherein the information security verification request comprises the abstract information of the to-be-verified information (para 47, line 11-15 and para 48, line 7-11; the recipient sends a validation request using the SendID and acID to a vServer 22); and
Tout does not teach send a verification request to the sender
Shen teaches send a verification request to the sender (Fig. 1 and para 30, line 1-8; recipient device 104 sends a request to the sender device 102 to verify sender information for data 114 received by the recipient device 104)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout to incorporate the teachings of Shen to provide for the recipient device to send a 
Tout teaches receive a verification result from the server, wherein the verification result indicates whether the sender has previously sent information that matches the to-be-verified information (para 48, line 7-14 and para 53, line 8-15; the recipient receives a message from the vServer 22 indicating if the record relating to the SendID along with the acID exists).
Tout does not teach receive a verification result from the sender
Shen teaches receive a verification result from the sender (Fig. 1 and para 35, line 1-12; the recipient device 104 receives a response 124 to the verification message indicating if the sender sent the data 114)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout to incorporate the teachings of Shen to provide for the recipient device to receive a response to the verification request from the sender device.  Doing so would allow for the implementation of a verification service associated with email messages, as recognized by Shen.
	Regarding claim 2, Tout and Shen teaches apparatus of claim 1.

Regarding claim 3, Tout and Shen teaches apparatus of claim 2.
Tout teaches initiate sending the information security verification request in response to receiving first information from the sender identified by the identification code that needs to be verified, wherein the to-be-verified identification code list comprises the identification code of the sender (para 47, line 11-15 and para 63, line 2-13; the recipient sends a validation request containing the acID to a vServer 22 and the SendersList contain information regarding potential senders).
Regarding claim 4, Tout and Shen teaches apparatus of claim 2.
Tout teaches the abstract information comprises an alphanumeric text code that represents the to-be-verified information (para 57, line 1-17; the acID is to be unique to the message and is created by making use of Universally Unique Identifiers (UUID) as part of a message digest).
Regarding claim 6, Tout and Shen teaches apparatus of claim 2.
Tout teaches the memory is further configured to store a sender list comprising the identification code, a sender, and an address of the sender (para 37, line 1-2 and para 63, line 2-13; users are provided with a server where they can get information regarding potential senders and subsequently add them to their SendersList, which contains SendID such as e-mail address and phone number),
Tout does not teach a server list comprising an identification code, a server, and an address of the server, wherein the server is the sender identified by the to-be-verified identification code in the to-be-verified identification code list, 
Shen teaches a server list comprising an identification code, a server, and an address of the server, wherein the server is the sender identified by the to-be-verified identification code in the to-be-verified identification code list (para 28, line 1-4 and para 39, line 3-8; the functionality of the sender device 102 may be provided by a server and the verification data 120 includes sender information such as a IP address blacklists),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout to incorporate the teachings of Shen to provide for the identification of sender 
Tout teaches wherein the instructions further cause the processor to be configured to obtain the address of the sender corresponding to the identification code based on the identification code and the sender list; and send the information security verification request to the server based on the address of the sender (para 37, line 1-2 and para 47, line 1-15 and para 63, line 2-13; users are provided with a server where they can get information regarding potential senders and subsequently add them to their SendersList, which contains SendID such as e-mail address and phone number, and the recipient sends a validation request to a vServer 22 after inspecting the message for SendID).
Tout does not teach the address of the server corresponding to the identification code based on the identification code and the server list to send the information security verification request to the server based on the address of the server.
Shen teaches the address of the server corresponding to the identification code based on the identification code and the server list to send the information security verification request to the server based on the address of the server (Fig. 1 and para 28, line 1-4 and para 39, line 3-8; the functionality of the sender device 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout to incorporate the teachings of Shen to provide for obtaining sender information and sending a verification request to the sender.  Doing so would allow for the implementation of a verification service associated with email messages, as recognized by Shen.
	Regarding claim 7, Tout teaches an information security verification method (Fig. 2 and para 43, line 1-9; authenticates sender information associated with a transmitted message), comprising: 
	Tout does not teach generating, by a terminal, abstract information of to-be-verified information based on key information in the to-be-verified information, wherein the abstract information represents the to-be-verified information;
	Shen teaches generating, by a terminal, abstract information of to-be-verified information based on key information in the to-be-verified information, wherein the abstract information represents the to-be-verified information (para 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout to incorporate the teachings of Shen to provide for generating identification of data sent in a message on a stand-alone device.  Doing so would allow for the implementation of a verification service associated with email messages, as recognized by Shen.
obtaining, by the terminal, an identification code identifying a sender that sends the to-be-verified information to the terminal (Fig. 2 and para 47, line 1-6 and para 58, line 2-9; the recipient inspects the message for SendID and acID, where acID is a “fingerprint” generated based on the message); 
sending an information security verification request to the server of the to-be-verified information based on the identification code, wherein the information security verification request comprises the abstract information of the to-be-verified information (para 47, line 11-15 and para 48, line 7-11; the recipient sends a validation request using the SendID and acID to a vServer 22); and  
Tout does not teach send a verification request to the sender

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout to incorporate the teachings of Shen to provide for the recipient device to send a verification request to the sender device.  Doing so would allow for the implementation of a verification service associated with email messages, as recognized by Shen.535604-v2/4657-8380025Atty. Docket No. 4657-83800 (85071280US03) 
receiving a verification result from the server, wherein the verification result indicates whether the sender has previously sent information that matches the to-be-verified information (para 48, line 7-14 and para 53, line 8-15; the recipient receives a message from the vServer 22 indicating if the record relating to the SendID along with the acID exists).
Tout does not teach receive a verification result from the sender
Shen teaches receive a verification result from the sender (Fig. 1 and para 35, line 1-12; the recipient device 104 receives a response 124 to the verification message indicating if the sender sent the data 114)

Regarding claim 8, Tout and Shen teaches method of claim 7.
Tout teaches before generating the abstract information of the to-be-verified information and obtaining the identification code, the method further comprises determining whether first information received by the terminal is the to-be-verified information based on a to-be-verified identification code list, wherein the to-be-verified identification code list stores an identification code that needs to be verified (para 47, line 1-6 and line 11-15 and para 63, line 2-13; the recipient, before inspecting the message for SendID and acID, sends a validation request containing the SendID and acID to a vServer 22 and the SendersList contain information regarding potential senders).
Tout does not teach wherein before obtaining the information of the to-be-verified information and the identification code, the method further comprises 
Shen teaches wherein before obtaining the information of the to-be-verified information and the identification code, the method further comprises determining whether first information received by the terminal is the to-be-verified information based on a to-be-verified identification code list (Fig. 1 and para 39, line 1-12; determine if sender verification should be provided when verification algorithms, taking into account sender information such as IP address blacklists, are applied to a message),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout to incorporate the teachings of Shen to provide for determining whether to provide sender verification based on applying verification data to a message.  Doing so would allow for the implementation of a verification service associated with email messages, as recognized by Shen.
Regarding claim 9, Tout and Shen teaches method of claim 8.
Tout teaches based on the to-be-verified identification code list, whether the first information received by the terminal is the to-be-verified information (para 47, line 1-6 and line 11-15 and para 63, line 2-13; the recipient, after 
extracting a sender identification code carried in the first information in response to the terminal receiving the first information (para 47, line 1-6 and line 11-15; the recipient inspects the message for SendID); and 
determining whether the sender identification code is recorded in the to-be-verified identification code list, wherein the first information is the to-be-verified information, wherein the sender identification code is recorded in the to-be-verified identification code list (para 44, line 1-9 and para 47, line 11-15; verify the identity of the sender using the SendID associated with the message and determine if the SendID is on the SendersList).
Regarding claim 11, Tout and Shen teaches method of claim 7.
Tout teaches sending the information security verification request to the sender of the to-be-verified information based on the identification code comprises:
storing a sender list (para 63, line 1-13; users are provided with a server where they can get information regarding potential senders and add them to their SendersList);
sender corresponding to the identification code based on the identification code and a sender list; and send the information security verification request to the server based on the address of the sender (para 37, line 1-2 and para 47, line 1-15 and para 63, line 2-13; users are provided with a server where they can get information regarding potential senders and subsequently add them to their SendersList, which contains SendID such as e-mail address and phone number, and the recipient sends a validation request to a vServer 22 after inspecting the message for SendID),
Tout does not teach the address of the server corresponding to the identification code based on the identification code and the server list; and send the information security verification request to the server based on the address of the server.
Shen teaches the address of the server corresponding to the identification code based on the identification code and the server list; and send the information security verification request to the server based on the address of the server (Fig. 1 and para 28, line 1-4 and para 39, line 3-8; the functionality of the sender device 102 may be provided by a server and the verification request 126 along with the verification data 120, including sender information such as a IP address blacklists, may be sent to the sender device 102).

Tout teaches the memory is further configured to store a sender list comprising an identification code, a sender, and an address of the sender (para 37, line 1-2 and para 63, line 2-13; users are provided with a server where they can get information regarding potential senders and subsequently add them to their SendersList, which contains SendID such as e-mail address and phone number),
Tout does not teach a server list comprising an identification code, a server, and an address of the server, wherein the server is the sender identified by the to-be-verified identification code in the to-be-verified identification code list; 
Shen teaches a server list comprising an identification code, a server, and an address of the server, wherein the server is the sender identified by the to-be-verified identification code in the to-be-verified identification code list (para 28, line 1-4 and para 39, line 3-8; the functionality of the sender device 102 may be 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout to incorporate the teachings of Shen to provide for the identification of sender information in a sender blacklist.  Doing so would allow for the implementation of a verification service associated with email messages, as recognized by Shen.
Regarding claim 12, Tout teaches an information security application method (Fig. 2 and para 43, line 1-9; authenticates sender information associated with a transmitted message), comprising: 
Tout does not teach generate abstract information of to-be-verified information based on key information in the to-be-verified information, wherein the abstract information represents the to-be-verified information;
Shen teaches generate abstract information of to-be-verified information based on key information in the to-be-verified information, wherein the abstract information represents the to-be-verified information (para 33, line 1-13; generates a verification message 122, which includes identification of the data 114, for delivery to the sender device 102);

obtaining an identification code identifying a sender that sends the to-be-verified information to a terminal (Fig. 2 and para 47, line 1-6 and para 58, line 2-9; the recipient inspects the message for SendID and acID, where acID is a “fingerprint” generated based on the message); 
sending an information security verification request to the server of the to-be-verified information based on the identification code, wherein the information security verification request comprises the abstract information of the to-be-verified information (para 47, line 11-15 and para 48, line 7-11; the recipient sends a validation request using the SendID and acID to a vServer 22); and  
Tout does not teach send a verification request to the sender
Shen teaches send a verification request to the sender (Fig. 1 and para 30, line 1-8; recipient device 104 sends a request to the sender device 102 to verify sender information for data 114 received by the recipient device 104)

receiving a verification result from the server, wherein the verification result indicates whether the sender has previously sent information that matches the to-be-verified information (para 48, line 7-14 and para 53, line 8-15; the recipient receives a message from the vServer 22 indicating if the record relating to the SendID along with the acID exists).
Tout does not teach receive a verification result from the sender
Shen teaches receive a verification result from the sender (Fig. 1 and para 35, line 1-12; the recipient device 104 receives a response 124 to the verification message indicating if the sender sent the data 114)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout to incorporate the teachings of Shen to provide for the recipient device to receive a response to the verification request from the sender device.  Doing so would 
Regarding claim 13, Tout and Shen teaches method of claim 12.
Tout teaches storing a to-be-verified identification code list comprising the identification code that needs to be verified (para 63, line 2-13; users are provided with a server where they can get information regarding potential senders and subsequently add them to their SendersList, where an installed software program on the user’s machine provides easier modifications to SendersList).
Regarding claim 14, Tout and Shen teaches method of claim 13.
Tout teaches initiating sending of the information security verification request in response to the terminal receiving first information from the sender identified by the identification code that needs to be verified in the to-be-verified identification code list (para 47, line 11-15 and para 63, line 2-13; the recipient sends a validation request using the acID to a vServer 22 and the SendersList contain information regarding potential senders).
	Regarding claim 15, Tout teaches a terminal, comprising:
a memory configured to store historical information that is previously received (para 42, line 1-7; an accompanying message repository to the recipient 
Tout does not teach generate abstract information of to-be-verified information based on key information in the to-be-verified information, wherein the abstract information represents the to-be-verified information;
Shen teaches generate abstract information of to-be-verified information based on key information in the to-be-verified information, wherein the abstract information represents the to-be-verified information (para 33, line 1-13; generates a verification message 122, which includes identification of the data 114, for delivery to the sender device 102);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout to incorporate the teachings of Shen to provide for generating identification of data sent in a message.  Doing so would allow for the implementation of a verification service associated with email messages, as recognized by Shen.
	Tout teaches obtain an identification code from the historical information, wherein the identification code identifies a sender that sends the to-be-verified information to the terminal (Fig. 2 and para 47, line 1-6 and para 58, line 2-9; the 
	Tout does not teach a processor coupled to the memory and configured to
a radio frequency (RF) circuit coupled to the processor and configured to:
	Shen teaches a processor coupled to the memory and configured to (para 42, line 3-13; processor systems may execute computer-readable instructions included on a computer storage media)
a radio frequency (RF) circuit coupled to the processor (Fig. 7 and para 86, line 1-5; network device 710, such as RF transceiver is connected to a processing unit 702 via a bus) and configured to:
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout to incorporate the teachings of Shen to provide for operations being performed as a result of processor systems executing instructions on a computer storage media and performing communication via an RF transceiver.  Doing so would allow for the implementation of a verification service associated with email messages, as recognized by Shen.
Tout teaches send an information security verification request to a server based on the identification code, wherein the information security verification 
Tout does not teach send a verification request to the sender
Shen teaches send a verification request to the sender (Fig. 1 and para 30, line 1-8; recipient device 104 sends a request to the sender device 102 to verify sender information for data 114 received by the recipient device 104)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout to incorporate the teachings of Shen to provide for the recipient device to send a verification request to the sender device.  Doing so would allow for the implementation of a verification service associated with email messages, as recognized by Shen.
Tout teaches receive a verification result from the server, wherein the verification result indicates whether the sender has previously sent information that matches the to-be-verified information (para 48, line 7-14 and para 53, line 8-15; the recipient receives a message from the vServer 22 indicating if the record relating to the SendID along with the acID exists).
Tout does not teach receive a verification result from the sender

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout to incorporate the teachings of Shen to provide for the recipient device to receive a response to the verification request from the sender device.  Doing so would allow for the implementation of a verification service associated with email messages, as recognized by Shen.
	Regarding claim 16, Tout and Shen teaches apparatus of claim 15.
	Tout teaches the memory is further configured to store a to-be-verified identification code list comprising the identification code that needs to be verified (para 63, line 2-13; users are provided with a server where they can get information regarding potential senders and subsequently add them to their SendersList, where an installed software program on the user’s machine provides easier modifications to SendersList).
Regarding claim 17, Tout and Shen teaches apparatus of claim 15.
	Tout teaches the processor is configured to initiate the information security verification request in response to the terminal receiving first information from 
Regarding claim 18, Tout and Shen teaches apparatus of claim 15.
	Tout teaches the abstract information comprises an alphanumeric text code that represents the to-be-verified information (para 57, line 1-17; the acID is to be unique to the message and is created by making use of Universally Unique Identifiers (UUID) as part of a message digest).
Regarding claim 20, Tout and Shen teaches apparatus of claim 15.
Tout teaches the memory is further configured to store a sender list comprising an identification code, a sender, and an address of the sender (para 37, line 1-2 and para 63, line 2-13; users are provided with a server where they can get information regarding potential senders and subsequently add them to their SendersList, which contains SendID such as e-mail address and phone number),
Tout does not teach a server list comprising an identification code, a server, and an address of the server, wherein the server is the sender identified by the to-be-verified identification code in the to-be-verified identification code list; 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout to incorporate the teachings of Shen to provide for the identification of sender information in a sender blacklist.  Doing so would allow for the implementation of a verification service associated with email messages, as recognized by Shen.
Tout teaches wherein the instructions further cause the processor to be configured to obtain the address of the sender corresponding to the identification code based on the identification code and the sender list; and send the information security verification request to the server based on the address of the sender (para 37, line 1-2 and para 47, line 1-15 and para 63, line 2-13; users are provided with a server where they can get information regarding potential senders and subsequently add them to their SendersList, which contains SendID 
Tout does not teach the address of the server corresponding to the identification code based on the identification code and the server list; and send the information security verification request to the server using the RF circuit and based on the address of the server.
Shen teaches the address of the server corresponding to the identification code based on the identification code and the server list; and send the information security verification request to the server using the RF circuit and based on the address of the server (Fig. 1 and para 28, line 1-4 and para 39, line 3-8 and para 86, line 1-5; the functionality of the sender device 102 may be provided by a server and the verification request 126 along with the verification data 120, including sender information such as a IP address blacklists, may be sent to the sender device 102 using the RF transceiver).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout to incorporate the teachings of Shen to provide for obtaining sender information and sending a verification request to the sender.  Doing so would allow for the .
4.	Claims 5, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tout in view of Shen and Riittinen (US Pub. 2007/0005976) filed on Jun. 29, 2005.
Regarding claim 5, Tout and Shen teaches apparatus of claim 2.
Tout and Shen do not teach the instructions further cause the processor to be configured to:
negotiate a generation manner of the abstract information of the to-be-verified information with a server; and 
generate the abstract information based on the generation manner of the abstract information and the to-be-verified information,
Riittinen teaches the instructions further cause the processor to be configured to:
negotiate a generation manner of the abstract information of the to-be-verified information with a server (para 23, line 2-8 and para 32, line 1-5 and para 41, line 4-10; in a centralized client-server architecture system, when a sender wants to send a “trusted” communication message to a recipient 80, the sender would request a capability certificate from the recipient 80 and the capability 
generate the abstract information based on the generation manner of the abstract information and the to-be-verified information (para 41, line 4-13 and line 22-25; the recipient 80, who has the right to grant permission for that communication, can send a capability certificate to the sender),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout and Shen to incorporate the teachings of Riittinen to provide for the recipient 80 to send a message identifier in response to a request from the sender.  Doing so would allow the recipient to determine that the communication message from the sender can be trusted, as recognized by Riittinen.
Tout does not teach wherein the server is the sender identified by the identification code in the to-be-verified identification code list.
Shen teaches wherein the server is the sender identified by the to-be-verified identification code in the to-be-verified identification code list (para 28, line 1-4 and para 39, line 3-8; the functionality of the sender device 102 may be provided by a server and the verification data 120 includes sender information such as a sender blacklist).

Regarding claim 10, Tout and Shen teaches method of claim 7.
Tout and Shen do not wherein before generating the abstract information of to-be-verified information and obtaining the identification code, the method further comprises: 
negotiating a generation manner of the abstract information of the to-be-verified information with a server; and 
generating the abstract information based on the generation manner and the to-be-verified information, wherein the server is a sender identified by the identification code in the to-be-verified identification code list.
Riittinen teaches wherein before generating the abstract information of to-be-verified information and obtaining the identification code, the method further comprises: 
negotiating a generation manner of the abstract information of the to-be-verified information with a server (para 23, line 2-8 and para 32, line 1-5 and para 
generating the abstract information based on the generation manner and the to-be-verified information (para 41, line 4-13 and line 22-25; the recipient 80, who has the right to grant permission for that communication, can send a capability certificate to the sender),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout and Shen to incorporate the teachings of Riittinen to provide for the recipient 80 to send a message identifier in response to a request from the sender.  Doing so would allow the recipient to determine that the communication message from the sender can be trusted, as recognized by Riittinen.
Tout does not teach wherein the server is the sender identified by the identification code in the to-be-verified identification code list.
Shen teaches wherein the server is the sender identified by the identification code in the to-be-verified identification code list (para 28, line 1-4 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout to incorporate the teachings of Shen to provide for the identification of sender information in a sender blacklist.  Doing so would allow for the implementation of a verification service associated with email messages, as recognized by Shen.
Regarding claim 19, Tout and Shen teaches apparatus of claim 15.
Tout and Shen do not teach the instructions further cause the processor to be configured to:
negotiate a generation manner of the abstract information of the to-be-verified information with a server; and 
generate the abstract information based on the generation manner and the to-be-verified information,
Riittinen teaches the instructions further cause the processor to be configured to:
negotiate a generation manner of the abstract information of the to-be-verified information with a server (para 23, line 2-8 and para 32, line 1-5 and para 
generate the abstract information based on the generation manner and the to-be-verified information (para 41, line 4-13 and line 22-25; the recipient 80, who has the right to grant permission for that communication, can send a capability certificate to the sender),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout and Shen to incorporate the teachings of Riittinen to provide for the recipient 80 to send a message identifier in response to a request from the sender.  Doing so would allow the recipient to determine that the communication message from the sender can be trusted, as recognized by Riittinen.
Tout does not teach wherein the server is the sender identified by the identification code in the to-be-verified identification code list.
Shen teaches wherein the server is the sender identified by the identification code in the to-be-verified identification code list (para 28, line 1-4 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tout to incorporate the teachings of Shen to provide for the identification of sender information in a sender blacklist.  Doing so would allow for the implementation of a verification service associated with email messages, as recognized by Shen.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492